DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 10, should be revised as follows: 
--configured to form a film of a cooling fluid on the second surface
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerendas (US 2017/0176006).
Regarding independent claim 1, Gerendas discloses an effusion cooling hole 15 (Gerendas Fig. 4 & 7 below; Para. 0053, “Cooling air channels 15 that function as effusion holes are formed at the wall”) for a component associated with a gas turbine engine (a combustor wall 6), the component including a wall 16 having a cold, first surface 17 opposite a hot, second 
an inlet section 22 spaced apart from the first surface 17 (Gerendas Fig 4 & 7 below), the inlet section including a face 25 orientated transverse to the first surface (Gerendas Fig. 4, Para. 0056, “The inflow area 22 of the tubular extension 19 forms a surface 25 which is inclined at an angle to the surface of the side 17 of the wall 16”) and defining an inlet through the face that is symmetric along the longitudinal axis (the inlet is round/circular, as shown in Gerendas Fig. 3, Para. 0053, “Cooling air channels 15 that function as effusion holes are formed at the wall. As shown in the right half of the image of FIG. 3, they can have a circular cross-section”), the inlet having a first diameter D1 (Gerendas Fig. 3 and Fig. 4 & 7 below); 
an outlet at the second surface and downstream from the inlet section (Gerendas Fig. 4 & 7 below), the outlet configured to form a film of a cooling fluid on the second surface 18 (Para. 0031); 
a diverging section downstream from the inlet section and upstream from the outlet (Gerendas Fig. 7 below), the diverging section is defined substantially external to the thickness (Gerendas Fig. 7 below, the diverging section stops short of the thickness of the wall, and is contained entirely within the extension 19 that is outside the wall thickness), the effusion cooling hole 15 transitions from the first diameter to a second diameter D2 at the diverging section and the second diameter is larger than the first diameter (a portion of the diverging section increases in diameter into a diffusion section 20, which would contain a “second diameter” that is larger than the first diameter as shown); and 


    PNG
    media_image1.png
    359
    524
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    559
    media_image2.png
    Greyscale

Regarding claim 2, Gerendas discloses the effusion cooling hole of claim 1, wherein the face 25 is planar and extends along a first axis that is transverse to the longitudinal axis 24 and the first surface 17 (Gerendas Fig. 4 above, the face is at an angle to the first surface 17 and axis 24) . 
Regarding claim 4,
Regarding claim 5, Gerendas discloses the effusion cooling hole of claim 1, wherein the diverging section is defined wholly external to the thickness and a portion of the intermediate section is defined external to the thickness (Gerendas Fig. 7 above; where the “second diameter” is defined, short of the thickness of the wall 16, a portion of the intermediate section continuing from the location of the second diameter in the extension would be defined external to the thickness). 
Regarding claim 6, Gerendas discloses the effusion cooling hole of claim 1, wherein the diverging section is defined such that greater than 80% of the diverging section is external to the thickness (Gerendas Fig. 7 above, the “diverging portion” could be construed as the portion of the effusion hole within the extension 19, that is external to the thickness). 
Regarding claim 7, Gerendas discloses the effusion cooling hole of claim 1, wherein the outlet has a third diameter D3 (at the second surface 18), which is greater than the second diameter D2 and the first diameter D1 (Gerendas Fig. 7 above). 
Regarding claim 8, Gerendas discloses the effusion cooling hole of claim 1, wherein the inlet is defined through the face 25 to define a corner (Gerendas  Fig. 4 & 7 above, the corner between the face and the inlet), the corner having a first angle that is between 45 and 90 degrees (Gerendas Fig. 7, the corner is shown as 90 degrees; note, the claim does not explicitly define where the corner is, and a corner carries a definition of “where two converging lines meet, Merriam-Webster Dictionary
Regarding claim 10, Gerendas discloses the effusion cooling hole of claim 1, wherein the inlet includes a taper that extends from the face 25 to the first diameter D1 (Gerendas Fig. 3 & 4, there is a tapered/converging section of the inlet at the face 25). 
Regarding claim 11, Gerendas discloses the effusion cooling hole of claim 1, wherein the face 25 is planar, extends about a perimeter of the inlet and is configured such that cooling fluid enters the inlet normal to the face (Para. 0024, “the orientation of the surface [face] that is formed by the inflow area [inlet] perpendicular to the central axis of the cooling air channel [the effusion cooling hole] is chosen in such a manner that it is not perpendicular to the surface of the side of the cooling air supply of the wall [the cold, first surface]”; the face is perpendicular to the central axis of the effusion cooling hole, and thus cooling fluid would enter normal to the face).
Regarding claim 12, Gerendas discloses the effusion cooling hole of claim 1, wherein the component is at least one of a turbine blade associated with the gas turbine engine, an inner liner of a combustor associated with the gas turbine engine and an outer liner of a combustor associated with the gas turbine engine (Gerendas Fig. 2, the component can be the radially inner or outer liner of a combustor; Para. 0055, Gerendas Fig. 4 above, claim 12). 
Regarding claim 13, Gerendas discloses the effusion cooling hole of claim 1, wherein the diverging section has a first length (Gerendas Fig. 7 above), the intermediate section has a second length, and the second length is greater than the first length (Gerendas Fig. 7 above, the intermediate section is longer than the diverging section, to provide a longer diffuser 20, Para. 0060-61). 
Regarding claim 14, Gerendas discloses the effusion cooling hole of claim 1, wherein the diverging section forms a vena contracta that is configured to inhibit the accumulation of fine particles within the effusion cooling hole [functional language] (Gerendas Fig. 7 above, the diverging section has a minimum diameter of the effusion cooling hole, and forms a start of the diffuser section 20 that serves to reduce the flow velocity through the cooling hole; based on the instant disclosure’s definition of “vena contracta”, which states “the vena contracta 470 is a point in the effusion cooling hole 400 where the diameter is the least (the first diameter D1, D1.2 is less than the second diameter D2), while the velocity of the cooling fluid 406 is at a maximum”, the velocity through the diverging section of Gerendas would be at a maximum since the diffuser section 20 would reduce the flow velocity, and the diameter D1 is a minimum diameter of the effusion cooling hole). 
Regarding independent claim 15, Gerendas discloses an effusion cooling hole 15 (Gerendas Fig. 4 & 7 above; Para. 0053, “Cooling air channels 15 that function as effusion holes are formed at the wall”) for a component associated with a gas turbine engine (a combustor wall 6), the component including a wall having a cold, first surface 17 opposite a hot, second surface 18 (Gerendas Fig. 4, Para. 0053) and a thickness defined between the first surface and the second surface (Gerendas Fig. 4 & 7), the effusion cooling hole extending along a longitudinal axis 24 and angled relative to the second surface 18 (Gerendas Fig. 4 above, Para. 0054), the effusion cooling hole comprising: 
an inlet section 22 spaced apart from the first surface 17 (Gerendas Fig 4 & 7 below), the inlet section including a planar face 25 orientated transverse to the first surface (Gerendas Fig. 4, Para. 0056, “The inflow area 22 of the tubular extension 19 forms a surface 25 which is inclined at an angle to the surface of the side 17 of the wall 16”) and defining an inlet through the planar face that is symmetric along the longitudinal axis (the inlet is round/circular, as shown in Gerendas Fig. 3, Para. 0053, “Cooling air channels 15 that function as effusion holes are formed at the wall. As shown in the right half of the image of FIG. 3, they can have a circular cross-section”), the inlet having a first diameter D1 (Gerendas Fig. 3 and Fig. 4 & 7 below); 
an outlet at the second surface and downstream from the inlet section (Gerendas Fig. 4 & 7 below), the outlet configured to form a film of a cooling fluid on the second surface 18 (Para. 0031); 
a diverging section downstream from the inlet section and upstream from the outlet (Gerendas Fig. 7 above), the diverging section is defined substantially external to the thickness (Gerendas Fig. 7 above, the diverging section contains an upstream end of the diffuser 20, and is contained within the extension 19 that is outside the wall thickness), the effusion cooling hole transitions from the first diameter D1 to a second diameter D2 at the diverging section (a portion of the diverging section increases in diameter into a start of the diffuser 20, which would contain a “second diameter” that is larger than the first diameter as shown), the second diameter is larger than the first diameter and the diverging section has a first length (a length along the axis 24 within the extension 19 as shown); and 
an intermediate section (the downstream remainder of the diffusion section 20 starting from the “second diameter”) that fluidly connects the diverging section to the outlet, the intermediate section defined at least through the thickness (the intermediate section is formed in the thickness of the wall), the intermediate section has the second diameter D2 (it starts from the second diameter and continues to diverge towards a third diameter D3 of the outlet) and the intermediate section has a second length that is greater than the first length of the diverging section (Gerendas Fig. 7 above, the intermediate section is longer than the diverging section, to provide a longer diffuser 20, Para. 0060-61). 
Regarding claim 16, Gerendas discloses the effusion cooling hole of claim 15, wherein the diverging section is defined wholly external to the thickness and a portion of the intermediate section is defined external to the thickness (Gerendas Fig. 7 above; where the “second diameter” is defined, short of the thickness of the wall 16, a portion of the intermediate section continuing from the location of the second diameter in the extension would be defined external to the thickness). 
Regarding claim 17, Gerendas discloses the effusion cooling hole of claim 15, wherein the diverging section is defined such that greater than 80% of the diverging section is external to the thickness (Gerendas Fig. 7 above, the diverging section, up to the second diameter D2, is within the extension 19, that is formed external to the thickness, and is thus 100% external to the thickness). 
Regarding claim 18, Gerendas discloses the effusion cooling hole of claim 15, wherein the outlet has a third diameter D3 (at the second surface 18), which is greater than the second diameter D2 and the first diameter D1 (Gerendas Fig. 7 above). 
Regarding independent claim 20, Gerendas discloses an effusion cooling hole 15 (Gerendas Fig. 4 & 7 above; Para. 0053, “Cooling air channels 15 that function as effusion holes are formed at the wall”) for a component associated with a gas turbine engine (a combustor wall 6), the component including a wall having a cold, first surface 17 opposite a hot, second surface 18 (Gerendas Fig. 4, Para. 0053) and a thickness defined between the first surface and the second surface (Gerendas Fig. 4 & 7), the effusion cooling hole extending along a longitudinal axis 24 and angled relative to the second surface 18 (Gerendas Fig. 4 above, Para. 0054), the effusion cooling hole comprising: 
The inflow area 22 of the tubular extension 19 forms a surface 25 which is inclined at an angle to the surface of the side 17 of the wall 16”; the face 25 is also angled relative to the axis 24 as shown), the inlet section defining an inlet through the planar face that is symmetric along the longitudinal axis (the inlet is round/circular, as shown in Gerendas Fig. 3, Para. 0053, “Cooling air channels 15 that function as effusion holes are formed at the wall. As shown in the right half of the image of FIG. 3, they can have a circular cross-section”), the planar face surrounding the inlet (Gerendas Fig. 3) and the inlet having a first diameter D1 (Gerendas Fig. 3 and Fig. 4 & 7 above); 
an outlet at the second surface and downstream from the inlet section (Gerendas Fig. 4 & 7 below), the outlet configured to form a film of a cooling fluid on the second surface 18 (Para. 0031), the outlet having a third diameter D3 (Gerendas Fig. 7 above); 
a diverging section downstream from the inlet section and upstream from the outlet and the diverging section is defined wholly external to the thickness (Gerendas Fig. 7 above, the diverging section contains an upstream end of the diffuser 20, and is contained within the extension 19 that is external the wall thickness), the effusion cooling hole transitions from the first diameter D1 to a second diameter D2 at the diverging section (a portion of the diverging section increases in diameter into a start of the diffuser 20, which would contain a “second diameter” that is larger than the first diameter as shown), the second diameter is larger than the first diameter and smaller than the third diameter D3 (Gerendas Fig. 7 above, the third diameter of the outlet is the end of the diffuser 20), and the diverging section has a first length (Gerendas Fig. 7 above); and 
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gerendas.
Regarding claim 3, Gerendas discloses the effusion cooling hole of claim 2, wherein the first axis is at a first angle 23 relative to the first surface 17, the first angle being between 15 and 45 degrees (Para. 0054).
Gerendas fails to explicitly disclose the first angle is between 10 degrees and 25 degrees. 
However, one of ordinary skill in the art would have recognized that the first angle is recognized is a result-effective variable, since Gerendas teaches that it is known to angle the cooling holes in wall elements between 15 and 45 degrees to “increase the effective run length of the cooling air channel” (Para. 0004).
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to discover the optimal first angle of the effusion cooling hole in Gerendas, such as a range of between 10 and 25 degrees, in order to provide an optimal run length of the effusion cooling hole while preserving a sufficient through-flow to take place, to optimize cooling of the wall of the component (Para. 0004).  The claimed range 10 to 25 degrees is mostly within the range disclosed by Gerendas, and one skilled in the art would know to discover the best angle to achieve a predictable result of cooling the component.
Regarding claim 19, Gerendas the effusion cooling hole of claim 15, wherein the planar face extends along a first axis (parallel to the face, Gerendas Fig. 4 above) transverse to the longitudinal axis 24 and the first surface 17, the first axis is at a first angle a relative to the first surface (Gerendas Fig. 4 above). 
Gerendas fails to disclose the first angle is between 10 degrees and 25 degrees (Gerendas does show the angle being an acute angle in Fig. 4 above, and states the angle should only be up to 45 degrees, Para. 0024). 
However, one of ordinary skill in the art would have recognized that the first angle is recognized is a result-effective variable, since Gerendas teaches that it is known to select an angle of the planar face that would provide a sufficient inflow area even in the event that the 
It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have discovered the optimal first angle between the planar face and the first surface, such as an angle between 10 and 25 degrees, in order to provide an optimal inflow area size to ensure sufficient cooling air enters the effusion cooling hole, even in the event of the extension containing the inlet contacting the outer combustor wall (Gerendas Para. 0024).  It would have taken only routine skill in the art to change the angle of first axis to optimize the amount of air flow into the effusion cooling hole formed in the face.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gerendas in view of Gerendas (US 2014/0238030, henceforth Gerendas 2014).
Regarding claim 9, Gerendas discloses the effusion cooling hole of claim 1, but fails to disclose the hole further comprising a guide flange that surrounds and extends outwardly from the face. 
Gerendas 2014 teaches an effusion cooling hole 111 formed offset from a cold surface of a wall 110 of a component (Gerendas 2014 Fig. 6), wherein an inlet section 117 has a face offset from the cold surface and an inlet 120 formed through the face (Gerendas 2014 Fig. 10), with a The spacers 130 can additionally be designed such that they impart a swirl to the air flowing into the effusion hole 111 in front of the inlet opening 120…By imparting a swirl to the air before it enters the effusion hole 111, the heat transfer inside the effusion hole 111 is increased”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated guide flanges, as taught by Gerendas 2014, to the effusion cooling hole of Gerendas, in order to provide spacers that are shaped to impart a swirl to the air flowing into the effusion cooling hole, to improve the cooling effect of the cooling hole by increasing the heat transfer inside the cooling hole (Gerendas 2014 Para. 0055-0056).

Pertinent Prior Art
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching effusion cooling holes having diverging sections and/or inlets spaced from the cold side of a component to be cooled.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741